In December of last year, the General Assembly adopted resolution 71/190, on the promotion of a democratic and equitable international order, which clearly stipulated the inadmissibility of interference in the internal affairs of States and of coups d’état as a method of transferring power, and the importance of excluding from international relations certain States’ efforts to exert unlawful pressure on others, including through the extraterritorial application of national jurisdictions. An overwhelming majority of Member States voted in favour of the resolution. The minority was chiefly represented by the very countries that, contrary to the purposes and principles of the United Nations Charter, are attempting to dominate world affairs and impose their own development models and values on other States and peoples, led by a one-sided logic that undermines international law.
But the world is not standing still. We were pleased that United States President Donald Trump unequivocally stated from this rostrum the day before yesterday that it is important to comply with the principles of sovereignty in international affairs and to lead by example rather than by imposing one’s will on other nations, and that countries with different values, cultures and aspirations can not only coexist but can work side by side on a basis of mutual respect. I believe that we can all subscribe to those words, especially if United States foreign policy will in fact be conducted on that basis.
Russia has always abided by the principles of sovereignty, non-interference in the affairs of other States, the equality of peoples and mutual respect in its international dealings, and it will continue to uphold them. In the past quarter century, despite challenges, our country has taken on in good faith its share of the work of eliminating the legacy of the Cold War and has done much to strengthen trust and understanding in Europe, the Atlantic region and all over the world. However, that has not been reciprocated by our Western partners, intoxicated as they were by the illusion of the onset of the end of history, and who are still trying to adapt rudimentary institutions designed for an era of bloc-versus-bloc confrontation to today’s realities. NATO wants to recreate the climate of the Cold War and refuses to implement the principle it solemnly declared in the 1990s — equal and indivisible security throughout the region of the Organization for Security and Cooperation in Europe.
The West has built its policies according to the principle of “he who is not with us is against us”, and has proceeded with the heedless expansion of NATO eastwards, fomenting instability in post-Soviet geopolitics and inciting anti-Russian feeling. It is that policy that lies at the root of the protracted conflict in Ukraine. Despite the efforts of the Normandy format and the Trilateral Contact Group, the authorities in Kyiv constantly come up with new ploys to interfere with the implementation of their commitments under the package of measures outlined in the Minsk agreements of 12 February 2015 and endorsed by the Security Council.
But even in those circumstances, Russia has been focused on constructive effort and on finding mutually acceptable ways to implement the Minsk agreements. In response to concerns that have been expressed about the current security situation, President Putin has launched an initiative to establish a United Nations mission to protect the OSCE observers in the Donbas region, and a corresponding draft resolution has been introduced in the Security Council. We believe Russia’s proposal will help to facilitate a settlement of the internal crisis in Ukraine that resulted from the anti-constitutional coup led by ultra-radicals. We hope for constructive interaction on the issues with our European and United States partners, without zero-sum games.
Here at United Nations Headquarters, we should bear in mind how the United Nations began. The decisions of the Nuremberg Tribunal were a warning against forgetting the lessons of the Second World War and the disastrous consequences of attempts to take control of the world’s destiny by trampling on the lawful interests of other nations and peoples. It is disgusting to use concerns about freedom of expression as a pretext for condoning radical movements that preach neo-Nazi ideology and support the glorification of Nazis and their associates. We need constant vigilance to maintain a secure shield against neo-Nazism, revanchism, extremism and xenophobia and strengthen international and intercultural harmony.
Inciting hatred and intolerance, terrorists, extremists and nationalists destroy and desecrate objects of historical, religious and cultural value. Civilized Europe tolerates the demolition of monuments to the liberators of the continent and heroes of the Second World War whose victory was the foundation for the United Nations. We think this issue should be a priority for immediate attention from the General Assembly and UNESCO with a view to establishing a legal framework to prevent such actions, and Russia intends to submit proposals for it. The continuing indifference to the shameful issue of statelessness that persists in Europe is also unacceptable, as is the suppression of minority languages, which is a gross violation of Council of Europe conventions.
History has shown us throughout the ages that arriving at lasting settlements to disputes is possible only through dialogue and finding a balance between the conflicting parties’ core interests. Unfortunately, outright pressure is replacing diplomacy increasingly often in the arsenals of a number of Western countries. Imposing unilateral sanctions on top of those authorized by the Security Council is an illegitimate act that undermines the collective international effort. Today we have all been watching with alarm as the United States has imposed yet another set of restrictions — in fact, extraterritorial restrictions — on Iran, and threatening the implementation of the Joint Comprehensive Plan of Action, which has become a key factor in international and regional stability. The United States embargo on Cuba, which has gone on for more than half a century, is a demonstration of the uselessness of policies involving unilateral sanctions, and almost every Member State has been calling for it to be lifted for decades. It is time to listen to them.
The spiralling confrontation around the Democratic People’s Republic of Korea is unraveling dangerously. We firmly condemn Pyongyang’s adventurist nuclear- missile manoeuvres, which violate Security Council resolutions. But whipping up military hysteria is not only a blind alley, it is a deadly one. It goes without saying that all Security Council resolutions must be implemented but, along with sanctions, they all include provisions on the importance of resuming talks. We must stop blocking those provisions. There is no alternative to the political and diplomatic route, based on a dialogue among all interested parties, for addressing the Korean peninsula’s nuclear problem. We urge all responsible members of the international community to support the Russian-Chinese road map, as outlined by the Foreign Ministries of Russia and China in a joint statement on 4 July.
Incitement to disorder and threats of violent intervention in the cause of the democratization of Venezuela are unacceptable, as is any action aimed at undermining the legitimate Government of any country. In any internal conflict, the international community must encourage the parties to take the path of national reconciliation and compromise. Efforts to ignore the opinions of others and resort to decrees and ultimatums, or to use force to circumvent the Charter of United Nations, have never done any good. The explosion of international terrorism, the millions of refugees and unprecedented waves of illegal migration are to a large degree the result of the attempts of the past few years to achieve regime change, including through the armed interventions that have wreaked havoc and destruction in the Middle East and North Africa and have paved the way for terrorists in parts of the world where they had never appeared before.
Despite the fact that the Islamic State in Iraq and the Levant (ISIL) is pulling back in Syria and Iraq, considerable additional effort will be needed to stabilize the region. We should recall that we are fighting Al-Nusra as well as ISIL, despite the fact that for some reason Al-Nusra is tolerated by United States coalition members. Recent developments in
Syria have given grounds for cautious optimism. The sixth international meeting on Syria, held in Astana on 14 and 15 September, finalized the establishment of the four de-escalation zones, which had been agreed on with the participation of Russia, Iran, Turkey, the United States, Jordan and the United Nations, with the support of many other countries. The agreements create the conditions for further progress towards implementing Security Council resolution 2254 (2015) on the basis of direct dialogue between the Government and the opposition aimed at uniting their efforts to eliminate the terrorist epicentre as soon as possible and restoring peace and unity throughout the country, while resolving its acute humanitarian problems. The most urgent task is to increase the supplies of humanitarian aid and demining the liberated territories. We believe firmly that anyone who sincerely desires peace for Syria and its people should take part in this process under the leadership of the United Nations and without any preconditions. The incidents where chemical weapons have been used in the region are a separate issue. Every case should be investigated honestly and professionally, with no attempts to manipulate the Organization for the Prohibition of Chemical Weapons-United Nations Joint Investigative Mechanism.
Finding solutions to humanitarian issues and reconciling conflicting parties are also relevant issues for other crises in the region, including the situations in Libya, Yemen and Iraq. In all of those situations, as with any conflict, Russia is pursuing a balanced policy and working with all parties without exception. With regard to issues in the Middle East and North Africa, we cannot put United Nations decisions on the Palestinian question and the Arab Peace Initiative on the backburner, much less consign them to oblivion. We believe that restoring Palestinian unity is crucial and welcome Egypt’s efforts in that direction. Russia is ready to assist in every possible way with the resumption of direct talks between Israel and Palestine, and to cooperate with its partners in the Quartet and the Arab League of States for that purpose. As long as the Palestinian question goes unresolved, it will continue to be exploited by extremists, who are attracting ever more new recruits.
The never-ending bloody terrorist attacks around the world illustrate the illusory nature of efforts to create isolated safe havens. We can combat extremism and terrorism together, without double standards or hidden agendas, only based on the primary responsibility of States, as envisaged in the United Nations Global Counter-Terrorism Strategy. We welcome the reform of United Nations counter-terrorism activities that the Secretary-General has initiated, which the General Assembly has endorsed. We see the appointment of a Russian to head the new United Nations Office of Counter-Terrorism as an acknowledgement of the role that Russia has played in combating this evil, and we thank everyone for their support.
Russia is committed to the goal of achieving a nuclear-weapon-free world. Under the existing treaty regimes in the area of arms control and non-proliferation, the complete elimination of nuclear weapons should be the end result of a process of universal and total disarmament that continues to ensure equal and indivisible security. Attempts to outlaw nuclear weapons that ignore current realities and all the factors that can affect strategic stability serve only to make this common goal further off than ever and to undermine the consensus regimes of the Treaty on the Non-Proliferation of Nuclear Weapons and the Comprehensive Nuclear-Test-Ban Treaty.
We urge everyone to say no to the militarization of the information space. We must work to stop it becoming an arena for political and military confrontation and prevent the use of information and communications technologies as instruments for exerting pressure, inflicting economic damage and spreading terrorist and extremist propaganda. The United Nations should focus its efforts on formulating rules for responsible behaviour in the digital sphere that can meet the security interests of all States. Russia has drafted a universal convention on countering cybercrime, including hacking, and we hope to launch discussions on it during the current session.
It is clear that in future the world will continue to confront a whole range of new, long-term problems affecting our entire civilization. We have no right to waste our energy, time and efforts on geopolitical games. We need collective approaches, not unilateral ones. The process of shaping a polycentric world order is also a trend — a changing event that reflects the redistribution of the global balance of power and the increasing role that the cultural and civilizational identity of peoples plays in it. All of us, including those who are used to telling the world what to do, will have to adapt to it. It is in our common interests not to try to restrain this natural process. We will have to work to ensure that the world order becomes fair and democratic,
26/33 17-29585 just as the founding fathers of the United Nations envisioned. Globalization should unite rather than divide people, while taking account of the interests of all States without exception and contributing to a stable and secure future for all humankind. Without mutual trust, we cannot hope for the effective implementation of the ambitious Sustainable Development Goals or the Paris Agreement on Climate Change, or for solutions to global issues that are so crucial to developing countries, such as food security, demographics and health care.
The fundamental principles of international relations should include the recognition of political pluralism, freedom of choice and the rule of law. We must stop relying on military alliances and instead provide support and security guarantees to States that opt for neutrality. On the economic front, we must work to lower barriers to trade and investment and stop politicizing economic relations. The International Olympic Movement, and sports in general, should remain outside politics. First and foremost, we must foster in young people respect for the cultural and civilizational diversity of today’s world. We invite everybody to the nineteenth World Festival of Youth and Students, which my country will host in Sochi less than a month from now. Another important event will take place in Russia at the same time, when St. Petersburg convenes the 137th Inter-Parliamentary Union Assembly, at which the main topic for discussion will be “Promoting cultural pluralism and peace through interfaith and inter-ethnic dialogue”. Let us encourage dialogue among various cultures and religions and stop using historical events to foment hatred and fear.
A philosophy of coexistence, unity and harmonization of countries’ different interests underlies President Vladimir Putin’s proposal for a greater Eurasian partnership, open to all States of Asia and Europe, with the goal of creating an economic and humanitarian space based on the principle of the indivisibility of security. It goes without saying that equal rights for all, individuals and States, would be a universal requirement, as stated in the Charter of the United Nations. Those just and equitable principles form the foundation for the activities of various organizations in which Russia actively participates, including the Commonwealth of Independent States, the Collective Security Treaty Organization, the Eurasian Economic Union, the Shanghai Cooperation Organization and the BRICS group of Brazil, Russia, India, China and South Africa. We also continue to build relations with the Association of Southeast Asian Nations, the African Union, the Community of Latin American and Caribbean States and other associations of Asian, African and Latin American countries. Through our joint efforts we have achieved a more balanced approach in the work of organizations such as the Group of 20, the Asia-Pacific Economic Cooperation, the International Monetary Fund and the International Bank for Reconstruction and Development.
We believe in the vitality of this Organization and would like the Secretary-General to play an active role in facilitating the full realization of its potential based on the purposes and principles of the Charter of the United Nations, while respecting the prerogatives of its intergovernmental bodies. Peacekeeping reform in particular requires a carefully tailored approach, without abrupt shifts or abandoning decades of invaluable accumulated experience.
Two thousand years ago, the Roman philosopher Seneca wrote, “We are born to live together”. The founding fathers of the United Nations understood that better than anyone. They believed — and enshrined in the Charter of the United Nations — that our God-given existence on a single planet should compel all of us to unite in order to prevent the scourge of new wars. If we are to do that today, we badly need to revive the culture of diplomacy and dialogue and the quest for a balance of our interests, rather than making rash, instinctive decisions in our desire to punish those who disobey us. What this is really about is preserving humankind in all its richness and diversity. Russia has always been, and always will be, open to working together with all those who show that they are ready to meet halfway and cooperate on a basis of equality and mutual respect. We will continue to uphold those principles in the work of the United Nations in the interests of improving global governance and genuinely democratizating international relations.